COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                               NO. 02-14-00135-CR


THE STATE OF TEXAS                                               APPELLANT

                                        V.

RODNEY DON DAVIDSON                                                    STATE


                                     ----------

          FROM THE 43RD DISTRICT COURT OF PARKER COUNTY
                     TRIAL COURT NO. CR13-0610

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ----------

      We have considered the “State’s Motion To Dismiss Appeal As Moot.” The

motion complies with rule 42.2(a) of the rules of appellate procedure. Tex. R.

App. P. 42.2(a).   No decision of this court having been delivered before we

received this motion, we grant the motion and dismiss the appeal as moot. See

Tex. R. App. P. 43.2(f).

      1
       See Tex. R. App. P. 47.4.
                                           PER CURIAM

PANEL: WALKER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 22, 2015




                              2